202 F.2d 279
97 U.S.P.Q. 87
NACHMAN CORP.v.L. A. YOUNG SPRING & WIRE CORP.L. A. YOUNG SPRING & WIRE CORP.v.NACHMAN CORP.
Nos. 11565, 11566.
United States Court of Appeals Sixth Circuit.
Feb. 11, 1953.

Mann, Brown & Hansmann, Chicago, Ill., and Edwin J. Balluff, Detroit, Mich., for appellant and cross-appellee.
Earl & Webb, Kalamazoo, Mich., and Cook, Beake, Miller, Wrock & Cross, Detroit, Mich., for appellee and cross-appellant.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This patent litigation came on to be heard on the appeal of the plaintiff below, Nachman Corporation, and on the cross-appeal of the defendant below, L. A. Young Spring & Wire Corporation, and has been considered upon the entire record including numerous exhibits, upon the carefully prepared opposing briefs of the attorneys for the parties, and upon their elucidating oral arguments:


2
From all of which this court concludes that, for the reasons stated in the opinion of the district judge, D.C., 100 F.Supp. 903, all the claims of the patent in suit, No. 2,124,695, covering a spring assembly for upholstery, are invalid as not constituting invention;


3
Accordingly, the judgment of the district court holding such patent and each of the claims thereof invalid, and dismissing the bill of complaint, is affirmed.


4
And it appearing further that the district court adjudged that if 'the patent in suit were valid defendant's commercial structure would infringe each of the claims thereof', from which conditional judgment the defendant, L. A. Young Spring & Wire Corporation, appealed, its cross-appeal is dismissed for the reason that the issue of infringement is moot, in view of the fact that the claims of the patent in suit are held to be invalid, this court by such action not intending to imply that the conditional judgment of the district court upon the issue of infringement was erroneous.